VALLIANT, J.
— This suit is the same in character, the parties are the same and the facts are the same as in the case of Thos. J. Ayres v. A. A. King et al., ante page 244, except that the real estate sought to be subjected to partition in this case consists of two lots in the town of Vandalia in Audrain county, which are of the value of about $2,300, whereof the plaintiff as purchaser under his execution of the *250interest of James E. King claims an undivided one-ninth. These lots were included in the inventory on which the relative amounts of James E. King’s interest in the estate and his indebtedness to the estate were calculated, and the fact is here ás it was in the case above mentioned that his indebtedness is several times as much as his share and, therefore, the plaintiff claiming under him through the sheriff’s sale has no substantial interest in the land.
The judgment in this case, however, was for the defendants, and, therefore, for the reasons given in the opinion in the former case, the judgment is affirmed.
All concur.